Citation Nr: 1700645	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for glaucoma.  

2. Entitlement to service connection for glaucoma to include as secondary to service-connected hypertension and coronary artery disease.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1953 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, reopened the Veteran's claim of entitlement to service connection for glaucoma and denied it on the merits.  The Veteran's claim is now in the jurisdiction of the Reno, Nevada RO. 

In January 1980, the Veteran filed a service connection claim for glaucoma.  An October 1980 rating decision denied that claim.  The Veteran did not appeal the decision.  The Veteran requested to reopen his claim in October 2012.  The September 2013 rating decision reopened the claim but denied the claims on the merits.  Although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An October 1980 unappealed rating decision denied service connection for glaucoma.  

2. The evidence received since the October 1980 rating decision denying service connection for glaucoma is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating a claim.

3. The Veteran's glaucoma did not have its onset in service and is not otherwise related to service.

4.  The Veteran's glaucoma was not caused by or aggravated by his service-connected hypertension or coronary artery disease.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision was final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for glaucoma, to include as secondary to hypertension and coronary artery disease, are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in November 2012 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STRs), VA treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in May 1980 and August 2013 and an additional medical opinion was obtained in June 2015.  There is no indication that these opinions, in the aggregate, are inadequate with respect to the Veteran's claim.  Thus, further examination is unnecessary and will not advance the Veteran's interests.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claims for service connection for glaucoma was initially denied by an October 1980 rating decision based on a finding that the Veteran did not have a diagnosis of glaucoma.  The Veteran did not appeal this decision or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).  In October 2012, the Veteran requested to reopen his claim. 

Evidence submitted since the September 2013 rating decision includes VA treatment records noting a diagnosis of glaucoma, an August 2013 VA examination, and a June 2015 VA medical opinion.  The evidence is new in that it had not been previously submitted.  It is also material insofar as it indicated that the Veteran has a current diagnosis of glaucoma. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  Thus, the Board finds that the additional evidence is both new and material, and the claim of entitlement to service connection for glaucoma is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Analysis 

The Veteran asserts that his current glaucoma diagnosis was incurred in service or is secondary to a service connected disability.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis of glaucoma has been established.  See VA treatment records; August 2013 VA Examination Report.  The issue that remains disputed is whether or not the Veteran's current glaucoma is related to service or secondary to the Veteran's service-connected hypertension or coronary artery disease.  

Service treatment records indicate that in May 1972, the Veteran complained that his eyes hurt from sunlight.  His uncorrected vision was 20/20 in both eyes.  There was no eye diagnosis noted.  On his August 1979 separation examination the Veteran reported having pre-glaucoma.  On clinical evaluation, the medical service provider reported arcus seniles.    
 
The Veteran was afforded a VA examination in May 1980 and the examiner indicated that the Veteran's eyes were within normal limits.  The Veteran reported that he had been told he had borderline intraocular pressure for the past several years.  He also stated that he was given a pair of glasses the year prior that he did not wear because he felt they were of no benefit.  On examination the Veteran's uncorrected visual acuity was 20/30 on the right and 20/30 on the left.  His refractive error was -.50 in each eye, which put him in the 20/20 range.  He was 20/20 at near with no correction.  Intraocular pressure was 22 by applanation in each eye.  The anterior segment was normal, and examination of the fundus revealed small cups with normal appearing blood vessels and no displacement.  The examiner found no diagnosis of glaucoma.   

VA treatment notes indicate that the Veteran underwent a glaucoma check in November 1981 treatment note, but no diagnosis of glaucoma was noted.  Similarly, a January 1982 medical examination showed normal field of vision and the Veteran self-reported that he had no eye trouble.  A September 1987 VA optometry treatment note indicates that the Veteran had 20/20 vision in both eyes and glasses were not required.  No diagnosis of glaucoma was noted.  

The Veteran's VA treatment records further indicate that he was diagnosed with glaucoma in 2011.  In August 2013, the Veteran was afforded a VA examination.  The examiner determined that the Veteran's glaucoma was not incurred in or caused by his slight eye problems (pre-glaucoma) found on his in-service examination dated August 6, 1979.  The examiner further stated that, "Primary Open Angle Glaucoma was not caused by his service in 1979.  However, treatment should have occurred prior to 2010.  This would have saved his vision."

An additional VA medical opinion was obtained in June 2015.  The examiner expressed agreement with the August 2013 VA opinion and stated that it is as likely as not that the Veteran's glaucoma is a natural progression of his increasing chronological age.  He reasoned reasoning that, "it can't be overstated that the greatest predictor of glaucoma supported in medical research is increasing age.  Another risk factor in the progression of glaucoma is patient non-adherence to treatment (taking eye drops as prescribed).  Patient non-adherence is documented on several treatment exams."  The examiner also addresses the pre-glaucoma and arcus senilis notes in the Veteran's service treatment records stating that arcus seniles has no medical association or cause/effect relationship to glaucoma.  Further, the Veteran's retirement examinations showed intraocular tension of 20 and 18, which is in normal range for intraocular pressure and does not in and of itself or as a single measurement lead to a diagnosis of glaucoma.  

With respect to secondary service connection the examiner opined that the Veteran's glaucoma is less likely than not proximately due to or the result of the Veteran's service-connected conditions reasoning that "the cause of Normal Tension Glaucoma are still unknown.  A risk factor is just that, a risk factor and should not be incorrected used in place of statistical significant cause/effect relationships based on sound medical research."

Finally, the examiner opined that the Veteran's glaucoma was not aggravated by his service-connected disabilities.  The Board acknowledges that in her opinion regarding aggravation, the examiner erroneously applied the wrong standard.
Specifically, the examiner stated "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  (emphasis added).  However, given the context and the detailed rationale, the Board finds that this was merely a typographical error.  The examiner cited to the relevant evidence showing that the Veteran did not have a diagnosis of glaucoma in service and thus clearly indicating that she was aware that the Veteran did not have a preexisting diagnosis of glaucoma. 

The Board finds the VA examiners opinions highly probative to the question at hand.  The Veteran, through his representative, argues that the June 2015 opinion was given by an optometrist and that an ophthalmologist opinion would be more appropriate.  However, the Board finds that the examiner possessed the necessary education, training, and expertise to provide the requested opinion, and the Veteran has not shown otherwise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities relied upon in giving their opinions.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current glaucoma disability is not related to service.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his glaucoma as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, even if he was found competent to provide such an opinion, the reports and opinion provided by the VA examiner are more probative.  As noted above, those individuals have specialized medical training, education, and expertise that the Veteran is not shown to have.  As such, those opinions are afforded more probative weight than the Veteran's lay assertions.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for glaucoma, on a direct and a secondary basis.  Therefore, the claim for service connection glaucoma, to include as secondary to service connected hypertension and coronary artery disease, must be denied.


ORDER

Entitlement to service connection for glaucoma to include as secondary to hypertension or coronary artery disease is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


